DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fleizach et al., US Patent Publication 2013/0263251 in view of Yoo et al., US Patent Publication 2015/0294627.
Regarding independent claim 1, Fleizach et al. teaches a method of controlling display mode, used for a touch display, wherein the touch display comprises a touch display panel and a control module electrically connected to the touch display panel (paragraph 0053 explains that figure 1A shows a touch-sensitive display system that is controlled by the circuitry depicted and described), the method of controlling display mode comprising: 
receiving a touch input data from the touch display panel (paragraphs 0062 and 0073 explain how touch input is detected and accepted); 
letting the control module analyze the touch input data to determine whether the touch display is in a handwriting state (paragraph 0176 explains how the touch input data is analyzed in paragraph 0073 to see if it corresponds to a gesture that causes the device to enter into a handwriting gesture recognition mode); 
when the control module determines that the touch display is in the handwriting state, letting the touch display panel be in a handwriting display mode (paragraph 0176 explains how a device may enter or be permitted to remain in a handwriting gesture recognition mode); and 
when the control module determines that the touch display is not in the handwriting state, letting the touch display panel be in a non-handwriting display mode (paragraph 0334 explains how a device may exit or be permitted to remain out of a handwriting gesture recognition mode).
Fleizach is not clear that the two modes are handwriting and non-handwriting modes as exiting the handwriting gesture recognition mode is not clarified as a non-handwriting display mode, although it is implied. Yoo et al. teaches a handwriting display mode (writing mode of the display as given to be the second mode in paragraph 0065) and a non-handwriting display mode (reading mode of the display as given to be the first mode in paragraph 0065).
It would have been obvious to one of ordinary skill in the art before the effective filing date to specify the two modes as handwriting and non-handwriting as taught by Yoo et al. into the system of Fleizach et al. The rationale to combine would be to select the most appropriate mode based on content displayed, settings, user desire, and other contextual information (paragraph 0066 of Yoo et al.).
Regarding claim 2, Fleizach et al. teaches the method of controlling display mode of claim 1, wherein the touch display panel generates at least one movement signal when an object touches the touch display panel and moves on the touch display panel (paragraph 0073 explains that finger-dragging events are determined by the device of a movement of the contact and tracking the movement across the touch-sensitive surface), 
wherein the steps of the control module analyzing the touch input data comprise: 
counting a number of the at least one movement signal in the touch input data (paragraph 0073 explains finger-dragging events are determined for one or more, or multitouch events, of finger-down, magnitude, direction, acceleration, and finger-up events of each); 
when the number of the at least one movement signal is less than a predetermined quantity (quantity to be recognized as dragging movement gesture as given in paragraph 0073), determining that the touch display is not in the handwriting state (by not recognizing the gesture as a touch gesture responsible for causing the device to enter a handwriting gesture recognition mode as given in paragraph 0176); and 
when the number of the at least one movement signal exceeds the predetermined quantity (quantity to be recognized as dragging movement gesture as given in paragraph 0073), determining that the touch display is in the handwriting state (by recognizing the gesture as a touch gesture responsible for causing the device to enter a handwriting gesture recognition mode as given in paragraph 0176).
Regarding claim 3, Fleizach et al. teaches the method of controlling display mode of claim 2, wherein the touch display panel generates a touch signal when the object just touches the touch display panel (paragraph 0061 describes the signals sent from the touch screen to correspond to the touch types described in paragraph 0073); 
wherein the touch display panel generates a departing signal when the object in contact with the touch display panel just leaves the touch display panel (paragraph 0073 explains how a finger-up event is detected to determine that contact has ceased with the touch sensitive device), 
wherein the steps of the control module analyzing the touch input data further comprise: 
calculating a contact period between the touch signal and the departing signal (to recognize the gesture as given in paragraph 0073 and differentiate between the types of touch gestures as given); and 
when the contact period is less than a predetermined period (amount to be recognized as a touch gesture as given in paragraph 0073), determining that the touch display is not in the handwriting state (by not recognizing the gesture as a touch gesture responsible for causing the device to enter a handwriting gesture recognition mode as given in paragraph 0176).
Regarding claim 4, Fleizach et al. teaches the method of controlling display mode of claim 3, wherein the steps of the control module analyzing the touch input data further comprise: 
determining that the touch display is not in the handwriting state when the contact period exceeds the predetermined period, and the number of the at least one movement signal does not exceed the predetermined quantity (by not recognizing the gesture as a touch gesture responsible for causing the device to enter a handwriting gesture recognition mode as given in paragraph 0176 based on the type of corresponding gesture as given in paragraph 0073); and 
determining that the touch display is in the handwriting state when the contact period exceeds the predetermined period, and the number of the at least one movement signal exceeds the predetermined quantity (by recognizing the gesture as a touch gesture responsible for causing the device to enter a handwriting gesture recognition mode as given in paragraph 0176).
Regarding claim 5, Fleizach et al. teaches the method of controlling display mode of claim 1, wherein the steps of the control module analyzing the touch input data comprise: 
calculating a similarity between the touch input data and a handwriting sample data (paragraph 0133 describes the event comparator that compares the information received to an event of handwriting sample such as dragging as a touch (or contact) on the displayed object for a predetermined phase, a movement of the touch across touch-sensitive display 112, and lift-off of the touch (touch end)); 
determining the touch display is in the handwriting state when the similarity exceeds a predetermined value (by recognizing the gesture as a touch gesture responsible for causing the device to enter a handwriting gesture recognition mode as given in paragraph 0176 based on the recognition of the gesture based on the similarity as given in paragraph 0073); and 
determining the touch display is in the non-handwriting state when the similarity is below the predetermined value (by not recognizing the gesture as a touch gesture responsible for causing the device to enter a handwriting gesture recognition mode as given in paragraph 0176 based on the lack of recognition of the gesture based on the lack of similarity as given in paragraph 0073).
Regarding claim 6, Fleizach et al. teaches the method of controlling display mode of claim 5, wherein calculating the similarity comprises string matching algorithms or pattern matching algorithms (paragraph 0133 explains the comparison used to recognize gestures where paragraph 0074 describes how gestures are determined by contact patterns, meaning that gestures are matched using pattern matching algorithms).
Regarding claim 7, Fleizach et al. teaches the method of controlling display mode of claim 1, wherein the steps of the control module analyzing the touch input data comprise: 
calculating a similarity between the touch input data and a non-handwriting sample data (paragraph 0133 describes the event comparator that compares the information received to an event of non-handwriting sample such as a double tap on a displayed object of a first touch (touch begin) on the displayed object for a predetermined phase, a first lift-off (touch end) for a predetermined phase, a second touch (touch begin) on the displayed object for a predetermined phase, and a second lift-off (touch end) for a predetermined phase); 
determining the touch display is in the non-handwriting state when the similarity exceeds a predetermined value (by recognizing the gesture as a touch gesture responsible for causing the device to exit a handwriting gesture recognition mode as given in paragraph 0334 based on the recognition of the gesture based on the similarity as given in paragraph 0133); and 
determining the touch display is in the handwriting state when the similarity is below the predetermined value (by not recognizing the gesture as a touch gesture responsible for causing the device to exit a handwriting gesture recognition mode as given in paragraph 0334 based on the lack of recognition of the gesture based on the lack of similarity as given in paragraph 0133).
Regarding claim 8, Fleizach et al. teaches the method of controlling display mode of claim 7, wherein calculating the similarity comprises string matching algorithms or pattern matching algorithms (paragraph 0133 explains the comparison used to recognize gestures where paragraph 0074 describes how gestures are determined by contact patterns, meaning that gestures are matched using pattern matching algorithms).
Regarding claim 9, Fleizach et al. teaches the method of controlling display mode of claim 1, wherein the touch display panel having a plurality of pixels updates corresponding some of the pixels depending on both a position and a moving track of an object (paragraphs 0178-0181 explains how the display is updated based on the receipt of a character that is made based on the position and moving track of the object corresponding to an input value).
Regarding independent claim 10, Fleizach et al. teaches a touch display (paragraph 0053 explains that figure 1A shows a touch-sensitive display system that is controlled by the circuitry depicted and described), comprising: 
a touch display panel, generating a touch input data when an object touching the touch display panel (paragraphs 0062 and 0073 explain how touch input is detected and accepted); 
a control module, electrically connected to the touch display panel (circuitry depicted and described in paragraph 0053 and figure 1A) and capable of analyzing the touch input data, so as to determine whether the touch display is in a handwriting state (paragraph 0176 explains how the touch input data is analyzed in paragraph 0073 to see if it corresponds to a gesture that causes the device to enter into a handwriting gesture recognition mode); 
wherein when the touch display is determined to be in the handwriting state, the control module lets the touch display panel be in a handwriting display mode (paragraph 0176 explains how a device may enter or be permitted to remain in a handwriting gesture recognition mode); and 
when the touch display is determined not to be in the handwriting state, the control module lets the touch display panel be in a non-handwriting display mode (paragraph 0334 explains how a device may exit or be permitted to remain out of a handwriting gesture recognition mode).
Fleizach is not clear that the two modes are handwriting and non-handwriting modes as exiting the handwriting gesture recognition mode is not clarified as a non-handwriting display mode, although it is implied. Yoo et al. teaches a handwriting display mode (writing mode of the display as given to be the second mode in paragraph 0065) and a non-handwriting display mode (reading mode of the display as given to be the first mode in paragraph 0065).
It would have been obvious to one of ordinary skill in the art before the effective filing date to specify the two modes as handwriting and non-handwriting as taught by Yoo et al. into the system of Fleizach et al. The rationale to combine would be to select the most appropriate mode based on content displayed, settings, user desire, and other contextual information (paragraph 0066 of Yoo et al.).
Regarding claim 11, Fleizach et al. teaches the touch display of claim 10, wherein when the object in contact with the touch display panel moves on the touch display panel, the touch display panel generates at least one movement signal (paragraph 0073 explains that finger-dragging events are determined by the device of a movement of the contact and tracking the movement across the touch-sensitive surface), and the control module counts a number of the at least one movement signal in the touch input data (paragraph 0073 explains finger-dragging events are determined for one or more, or multitouch events, of finger-down, magnitude, direction, acceleration, and finger-up events of each); 
wherein the control module determines that the touch display is not in the handwriting state when the number of the at least one movement signal is less than a predetermined quantity (by not recognizing the gesture as a touch gesture responsible for causing the device to enter a handwriting gesture recognition mode as given in paragraph 0176 by not exceeding the quantity to be recognized as dragging movement gesture as given in paragraph 0073); and 
wherein the control module determines that the touch display is in the handwriting state when the number of the at least one movement signal exceeds the predetermined quantity (by recognizing the gesture as a touch gesture responsible for causing the device to enter a handwriting gesture recognition mode as given in paragraph 0176 by exceeding the quantity to be recognized as dragging movement gesture as given in paragraph 0073).
Regarding claim 12, Fleizach et al. teaches the touch display of claim 11, wherein the touch display panel generates a touch signal when the object just touches the touch display panel (paragraph 0061 describes the signals sent from the touch screen to correspond to the touch types described in paragraph 0073); 
wherein the touch display panel generates a departing signal when the object in contact with the touch display panel just leaves the touch display panel (paragraph 0073 explains how a finger-up event is detected to determine that contact has ceased with the touch sensitive device); 
wherein the control module calculates a contact period between the touch signal and the departing signal (to recognize the gesture as given in paragraph 0073 and differentiate between the types of touch gestures as given), 
wherein the control module determines that the touch display is not in the handwriting state when the contact period is less than a predetermined period (by not recognizing the gesture as a touch gesture responsible for causing the device to enter a handwriting gesture recognition mode as given in paragraph 0176 based on amount to be recognized as a touch gesture as given in paragraph 0073).
Regarding claim 13, Fleizach et al. teaches the touch display of claim 12, wherein the control module determines that the touch display is not in the handwriting state when the contact period exceeds the predetermined period, and the number of the at least one movement signal is below the predetermined quantity (by not recognizing the gesture as a touch gesture responsible for causing the device to enter a handwriting gesture recognition mode as given in paragraph 0176 based on the type of corresponding gesture as given in paragraph 0073); and 
wherein the control module determines that the touch display is in the handwriting state when the contact period exceeds the predetermined period, and the number of the at least one movement signal exceeds the predetermined quantity (by recognizing the gesture as a touch gesture responsible for causing the device to enter a handwriting gesture recognition mode as given in paragraph 0176).
Regarding claim 14, Fleizach et al. teaches the touch display of claim 10, wherein the control module stores a handwriting sample data (to allow comparisons of paragraphs 0073 and 0133) and is capable of calculating a similarity between the touch input data and the handwriting sample data (paragraph 0133 describes the event comparator that compares the information received to an event of handwriting sample such as dragging as a touch (or contact) on the displayed object for a predetermined phase, a movement of the touch across touch-sensitive display 112, and lift-off of the touch (touch end)); 
wherein the touch display is determined to be in the handwriting state when the similarity exceeds a predetermined value (by recognizing the gesture as a touch gesture responsible for causing the device to enter a handwriting gesture recognition mode as given in paragraph 0176 based on the recognition of the gesture based on the similarity as given in paragraph 0073); and 
wherein the touch display is determined to be in the non-handwriting state when the similarity is below the predetermined value (by not recognizing the gesture as a touch gesture responsible for causing the device to enter a handwriting gesture recognition mode as given in paragraph 0176 based on the lack of recognition of the gesture based on the lack of similarity as given in paragraph 0073).
Regarding claim 15, Fleizach et al. teaches the touch display of claim 14, wherein the control module calculates the similarity by using string matching algorithms or pattern matching algorithms (paragraph 0133 explains the comparison used to recognize gestures where paragraph 0074 describes how gestures are determined by contact patterns, meaning that gestures are matched using pattern matching algorithms).
Regarding claim 16, Fleizach et al. teaches the touch display of claim 10, wherein the control module stores a non-handwriting sample data (to allow comparisons of paragraph 0133) and is capable of calculating a similarity between the touch input data and the non-handwriting sample data (paragraph 0133 describes the event comparator that compares the information received to an event of non-handwriting sample such as a double tap on a displayed object of a first touch (touch begin) on the displayed object for a predetermined phase, a first lift-off (touch end) for a predetermined phase, a second touch (touch begin) on the displayed object for a predetermined phase, and a second lift-off (touch end) for a predetermined phase); 
wherein the touch display is determined to be in the non-handwriting state when the similarity exceeds a predetermined value (by recognizing the gesture as a touch gesture responsible for causing the device to exit a handwriting gesture recognition mode as given in paragraph 0334 based on the recognition of the gesture based on the similarity as given in paragraph 0133); and 
wherein the touch display is determined to be in the handwriting state when the similarity is below the predetermined value (by not recognizing the gesture as a touch gesture responsible for causing the device to exit a handwriting gesture recognition mode as given in paragraph 0334 based on the lack of recognition of the gesture based on the lack of similarity as given in paragraph 0133).
Regarding claim 17, Fleizach et al. teaches the touch display of claim 16, wherein the control module calculates the similarity by using string matching algorithms or pattern matching algorithms (paragraph 0133 explains the comparison used to recognize gestures where paragraph 0074 describes how gestures are determined by contact patterns, meaning that gestures are matched using pattern matching algorithms).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260. The examiner can normally be reached Monday through Friday, from 10 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARUL H GUPTA/Primary Examiner, Art Unit 2627